The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 20-24, 27-35 and 37-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20, line 4, --each of-- (or a similar equivalent phrase) should apparently be inserted after “wherein”;
lines 9 and 11, --each-- (or similar) should be inserted after “of”; and
line 10, --of each storage rack-- (or similar) should be inserted after “position”.
The above changes are to avoid ambiguity in the claim by making it clear that each storage rack has at least one exchange level with at least one exchange position. Otherwise, the recitation that the transfer shuttle travels in a direction “spanning” the at least one exchange position would be unclear.
Claims 28, 33 and 34, the recitations of a single “aisle shuttle” lack clear antecedent basis, as plural aisle shuttles have previously been recited.
Claim 30, line 2, --each-- should be inserted before “having”.
Claim 31, line 2, --at least one-- should be inserted after “the”. 
Claim 33, lines 2 and 3, the recitations “in the form of” should be deleted.
Claim 38, line 8, it is not clear what is meant by nor is there antecedent basis for the recitation “take-up of items”; and

Claim 39, line 3, “a” should be changed to --another-- (or similar); and
lines 4 and 5, --another-- should be inserted after the second occurrence of “the”.

Claims 20-24, 27-35 and 37-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/30/21